REASONS FOR ALLOWANCE

Claims 1-5, and 8-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in independent claims 1, 19, 21 and 22. The prior art of record discloses a haptic signal generation system/method based on an audio input signal. However, the prior art of record does not disclose suggest or provide the motivation to teach the claimed subject matter, as a whole.  Moreover, the related art indicates that this system and method are novel and have not been published or patented by other entities. This along with the rest of the claimed limitations is not shown by the related art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684     

						/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684